DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/2022 has been entered.
 Response to Arguments
Applicant’s amendments and associated arguments filed 11/9/2022 with respect to the previous rejections under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Russek and Moser et al.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 10-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-10 of copending Application No. 15/109,769 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims anticipate the current claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claim 1 recites that the plurality of locators are attached to the substrate AFTER manufacture of the electrical stimulation garment. However, the entirety of claim 1 is directed to “An electrical stimulation garment” and the garment comprises “a plurality of locators.” Therefore, the attachment of the plurality of locators would necessarily be part of the manufacture of the electrical stimulation garment, as the locators are a structural component of the garment required by claim 1, and cannot occur “after manufacture of the electrical stimulation garment” by definition. This claim limitation is therefore indefinite as it is unclear as to what is being recited.
Claims 2-8 and 10 depend from claim 1 and are rejected based on their association.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Russek (US 4,381,012) in view of Moser et al. (US 2011/0093035, hereinafter Moser).
Regarding claims 1, 4, 5 and 11, Russek discloses an electrical stimulation garment 1 as seen in figures 1-3 and 14-17. An electrical stimulator 34 is configured to generate an electrical current sufficient to cause muscle contraction in a body part. A flexible/stretchable substrate with fabric (all fabric can stretch/flex; the degree of flexibility or stretchability is not recited) back and side panels (5, 21 and 22; see figure 7) is configured to encircle the lower back (see claims 3, 4 and 22) and has a plurality of electrical connectors 8’-13’ that can be releasably attached to the substrate via electrode 14. A plurality of electrodes 14 are releasably connected to the plurality of electrical connectors (see figures 1 and 2), and the electrodes (and the electrical connectors when attached) each include a layer of hook and loop fastener 16/17 for releasably attaching the electrodes (and the electrical connectors when attached) to the substrate (figures 1 and 2 and Col. 3, line 34-Col. 4, line 22). A plurality of locators 5 is attached to the substrate and to one of the plurality of electrical connectors through electrode 14 to indicate the placement of each of the plurality of electrical connectors and electrodes on the substrate (Figure 1 and Col. 3, lines 34-54). As such, electrical stimulation can be applied to the body part (e.g., the lower back; see claims 3, 4 and 22) by the electrical stimulator through the placement of the electrical connectors in contact with the plurality of electrodes to a prescribed area of the body part as identified by the plurality of locators.
However, Russek is silent as to the plurality of locators being releasably connected to the substrate. Attention is directed to the Moser reference, which also discloses an electrical stimulation garment 10 as seen in figures 1-5, and thus is analogous art with Russek. Moser discloses a plurality of electrode locators 20/22 that are releasably connected to a substrate 34 via hook and loop fasteners 110/112 (par. 0031, 0046). Therefore it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify the electrode locators of Russek to be releasably connected to the substrate using hook and loop fasteners as taught by Moser in order to allow changing the positioning of the locators, if necessary, to provide the best positioning of the electrodes (par. 0047 for motivation). 
Regarding claims 6-8, the electrical connectors each include a lead wire 10 for connection to the electrical stimulator, each lead wire advancing through a channel formed between the substrate and an elongated flexible material layer attached the substrate (see figures 3-5 and 7 and Col. 4, lines 23-38 and 58-68).
Regarding claim 12, the claims does not actually require the invention to include a variety of sizes and lengths, merely that the panels are ABLE to be selected from a variety of sizes and lengths. Clearly a user is able to select panels from a variety of sizes and lengths, if so desired.
Regarding claim 13, the panels are only stitched together at their borders, allowing the panels to move/pivot relative to each other where they are not attached.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Russek and Moser in view of Dar et al. (US 2012/0330394, hereinafter Dar).
Russek, as modified above, discloses the applicant’s basic invention, including electrical connectors attached to the electrodes. However, Russek is silent as a magnet being included in the electrical connectors and electrodes. Attention is directed to the Dar reference, an electrical stimulation garment as described in par. 0066, and thus is analogous art with Russek and Moser. Dar further discloses that the electrical connectors 222 and electrodes 230 can each include a magnet (par. 0093). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify Russek to include a magnet being in the electrical connectors and the electrodes in order to help locate and align the electrical connectors with the electrodes (par. 0093 for motivation). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20130110220, US 20120203156, US 20030114893, US 20020032475 and US 7899556.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric D. Bertram/Primary Examiner, Art Unit 3792